TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JUNE 8, 2016



                                       NO. 03-13-00303-CV


   Texas Health and Human Services Commission and Chris Traylor, substituted in his
          official capacity for former Commissioner Kyle L. Janek, Appellants

                                                  v.

                                 F. Michael McMillen, Appellee




        APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
          AFFIRMED ON REMAND -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on April 16, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s interlocutory order denying appellant Texas Health and Human Services

Commission’s plea to the jurisdiction as to appellee F. Michael McMillen’s Whistleblower

claim. Therefore, the Court affirms the trial court’s interlocutory order. The Commission shall

pay all costs relating to this appeal, both in this Court and in the court below.